DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, 9-10, 12, 14-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen et al (US 9403278) in view of Pruim (EP 1674411).
With respect to claim 1, 18, and 20, Van Kampen teaches a refuse collection system (fig 1 and col 4, col 28-38, “a system 100 for detecting and picking up a waste receptacle”) including: a camera configured to capture image data (col 2, lines 25-35, “a camera in communication with the processor for capturing an image”); a sensor configured to capture spatial data (col 2, lines 35-43, “The processor is further configured for calculating a location of the waste receptacle when a match between the pose candidate and the template representation has been verified”); and a processor in communication with the camera and the sensor (col 2, lines 25-35, “a camera in communication with the processor for capturing an image”), the processor configured to: process the image data to assist in identifying an object (col 8, lines 47-55, “the method queries whether a match between the pose candidate and the template representation during the previous step at 806. If a match is not found”); and process the spatial data in a region associated with the object in order to determine one or more characteristics associated therewith (col 8, lines 48-55, “template representation during the previous step at 806. If a match is not found—i.e. if the waste receptacle (or other target object) was not found in the image—then the method returns to step 802, such that a new image is captured, and the method proceeds with the new image. If, on the other hand, a match is found, then the method proceeds to step 810”), wherein, in response to confirming that the object is a bin based on the one or more characteristics associated with the object (col 8, lines 48-55, “template representation during the previous step at 806. If a match is not found—i.e. if the waste receptacle”), the processor is configured to provide information to assist in retrieving the bin with a bin- collecting device (col 8, lines 65-67, “At step 812, the arm 108 is automatically moved based on the location information”).
With respect to claim 1, 18, and 20, Van Kampen does not teach said captured spatial data including 3D information and processor is configured to create a 3D map of the bin and surrounding objects using the spatial data. Pruim teaches said captured spatial data including 3D information and processor is configured to create a 3D map of the bin and surrounding objects using the spatial data (para 22, “By using a camera provided with means for measuring light transit time, it is possible to generate a 3D image”). It would have been obvious to modify Van Kampen to include said captured spatial data including 3D information and processor is configured to create a 3D map of the bin and surrounding objects using the spatial data because it is merely substitution the image of Van Kampen with the 3D imaging of Prium to yield a predictable image of a bin.
With respect to claim 2, Van Kampen teaches the processor is configured to process the image data by passing the image data through an object detection algorithm configured to assist in identifying the object (fig 8, item 806-808 and col 8, lines 48-55, “template representation during the previous step at 806. If a match is not found—i.e. if the waste receptacle”).
With respect to claim 3, Van Kampen teaches the object detection algorithm is configured to compare the image data with one or more prescribed features, and, in response to the image data providing a sufficient match with the one or more prescribed features, the processor is configured to determine that the object is a bin (col 8, limes 38-55, “The difference between the HOG of the template representation and the HOG of the pose candidate can be compared to a pre-defined threshold such that, if the difference is below the threshold, then the method determines that a match has been found; and if the difference is above the threshold, then the method determines that a match has not been found”).
With respect to claim 5, Van Kampen teaches order to confirm that the object is a bin based upon the one or more characteristics associated with the object, the processor is configured to compare the one or more characteristics with one or more prescribed characteristics (col 2, lines 62 to col 3, line 7, “the step of verifying whether the pose candidate matches the template representation comprises comparing a histogram of oriented gradients (HOG) of the template image with an HOG of the pose candidate”).
With respect to claim 6, Van Kampen teaches in response to determining that the one or more characteristics have a sufficient match with the one or more prescribed characteristics, the processor is configured to confirm that the object is a bin (col 7, line 64 to col 8 line 6, “a match between the pose candidate and the template representation has been verified at step 508, the method 500 proceeds to the extract pose step 514. This step exploits the pose metadata stored during the creation of the template representation of the waste receptacle”).
With respect to claim 9, Van Kampen teaches the one or more characteristics associated with the object include one or more geometrical features of the bin and/or a position of the bin (col 7, line 64 to col 8, line 6,  “a match between the pose candidate and the template representation has been verified at step 508, the method 500 proceeds to the extract pose step 514. This step exploits the pose metadata stored during the creation of the template representation of the waste receptacle”).
With respect to claim 10, Van Kampen teaches based on the position of the bin, the processor is configured to determine information concerning a path to the bin for movement of the bin-collecting device to retrieve the bin (col 9, lines 1-8, “the arm 108 may be moved entirely automatically. In other words, the control system 410 may control the precise movements of the arm 108 necessary for the arm 108 to grasp the waste receptacle, lift the waste receptacle, dump the waste receptacle into the waste-collection vehicle”).
With respect to claim 12, Van Kampen teaches determine a safe path for the bin-collector to retrieve the bin (col 3, lines 21-28, “the step of generating a pose candidate comprises filtering the image and generating a gradient-response map”).
With respect to claim 14, Van Kampen teaches the processor is configured to provide information relating to the position of the bin to a bin retrieval control module to be used in a bin retrieval operation (col 3, lines 49-51, “calculating a location of the waste receptacle is based on pose metadata stored in the template representation”).
With respect to claim 15, 19, and 21, Van Kampen teaches wherein the processor is configured to provide a motion profile to the bin retrieval control module, based on a path to the bin, in order to control movement of the bin-collecting device in the bin retrieval operation (col 9, lines 1-8, “the arm 108 may be moved entirely automatically. In other words, the control system 410 may control the precise movements of the arm 108 necessary for the arm 108 to grasp the waste receptacle, lift the waste receptacle, dump the waste receptacle into the waste-collection vehicle”).
With respect to claim 17, Van Kampen teaches the sensor is further configured to capture the spatial data in two or more dimensions, and wherein the sensor comprises any one or more of the following: a stereo camera, a laser scanner, a RADAR unit, a LIDAR unit, and an echolocation unit (fig 2 and col 5, lines 45-50, “The template representation 250 is created by capturing multiple images of the object”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen in view of Pruim as applied to claim 1 above, and further in view of Whitman et al (US 20170011364).
With respect to claim 4, Whitman teaches the processor is further configured to present to a user a selectable representation associated with the identified object on a user interface, which selectable representation is selectable by the user to confirm that the object is a bin (para 159, “the additional data may be captured by entry into a user interface, such as in a mobile device, such as by selecting a type of material from a menu, or the additional data may be captured by an automated system”). It would have been obvious to modify Van Kampen in view of Pruim to include the processor is further configured to present to a user a selectable representation associated with the identified object on a user interface, which selectable representation is selectable by the user to confirm that the object is a bin because it would allow the operator to tell the device that an object is a bin.
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen in view of Pruim as applied to claim 1 above, and further in view of Rodoni (US 20170243363).
With respect to claim 7, Rodoni teaches the processor is further configured to determine the type of bin (para 25, “RADAR sensors, LIDAR sensors, etc.) may also be utilized to determine characteristics (e.g., load profile, volume, and/or shape) of the waste material inside receptacles 14 or of receptacles 14 themselves”). It would have been obvious to modify Van Kampen in view of Pruim to include the processor is further configured to determine the type of bin because it would allow the arm to determine how to pick up the bin.
With respect to claim 8, Rodoni teaches the type of bin is determined based upon any one or more of the following: a shape of the bin, a color of the bin, and a size of the bin (para 25, “RADAR sensors, LIDAR sensors, etc.) may also be utilized to determine characteristics (e.g., load profile, volume, and/or shape) of the waste material inside receptacles 14 or of receptacles 14 themselves”). It would have been obvious to modify Van Kampen in view of Pruim to include the type of bin is determined based upon any one or more of the following: a shape of the bin, a color of the bin, and a size of the bin because it would allow the arm to determine how to pick up the bin.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen in view of Pruim as applied to claim 1 above, and further in view of Shen et al (US 201 70127652).
With respect to claim 11, Shen teaches the processing module is configured to use the image data and/or the spatial data to determine the presence of an obstacle in the path of the bin-collecting device to the bin (para 81, “Sensors may be used for mapping of a location, navigation between locations, detection of obstacles, or detection of a target”). It would have been obvious to modify Van Kampen in view of Pruim to include the processing module is configured to use the image data and/or the spatial data to determine the presence of an obstacle in the path of the bin-collecting device to the bin because it would tell the device the normal arm path might need to be changed because an obstacle is in the way.
Claim 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Kampen in view of Pruim in view of Shen as applied to claim 11 above, and further in view of Alfaro et al (US 20180072212).
With respect to claim 13, Alfaro teaches in response to determining that the path of the bin-collecting device to the bin is not clear, the processor is configured to determine or select an alternative path for the bin-collecting device to retrieve the bin (para 49, “The guide-path is travelled by performance of a trajectory execution loop 182 until an obstacle 184 is detected. When the obstacle is detected, navigation and guidance system 162 generates a detour trajectory at 186 which will return to the preferred trajectory, or guide path, such as by measuring clearance on both sides of the obstacle using LIDARs 142 and determines at 188 if the AGV fits the alternative trajectory”). It would have been obvious to modify Van Kampen in view of Pruim in view of Shen to include in response to determining that the path of the bin-collecting device to the bin is not clear, the processor is configured to determine or select an alternative path for the bin-collecting device to retrieve the bin because it would tell the device the arm path needed to be collect the bin because an obstacle is in the way.
With respect to claim 16, Alfaro teaches in the event that the processor is unable to determine a clear path to the bin for movement of the bin-collecting device to retrieve the bin, the bin retrieval control module is prevented from carrying out the bin retrieval operation (para 49, “The guide-path is travelled by performance of a trajectory execution loop 182 until an obstacle 184 is detected. When the obstacle is detected, navigation and guidance system 162 generates a detour trajectory at 186 which will return to the preferred trajectory, or guide path, such as by measuring clearance on both sides of the obstacle using LIDARs 142 and determines at 188 if the AGV fits the alternative trajectory”). It would have been obvious to modify Van Kampen in view of Pruim in view of Shen to include in the event that the processor is unable to determine a clear path to the bin for movement of the bin-collecting device to retrieve the bin, the bin retrieval control module is prevented from carrying out the bin retrieval operation because it would tell the device there is not an available path to collect the bin because an obstacle is in the way.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648